Case: 10-30622 Document: 00511393949 Page: 1 Date Filed: 02/25/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 25, 2011
                                     No. 10-30622
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JIMMIE VICKERS,

                                                   Plaintiff-Appellant

v.

WEEKS MARINE, INC.; ATLANTIC SOUNDING COMPANY, INC.,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CV-6230


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Jimmie Vickers appeals the district court’s dismissal,
for lack of standing, of his action under the Racketeer Influenced and Corrupt
Organizations (RICO) Act.          Affording his pro se brief the benefit of liberal
construction, see Haines v. Kerner, 404 U.S. 519, 520 (1972), Vickers argues that
he has standing to sue under RICO because the bodily injury he sustained
ultimately caused economic damage to his corporation, Vickers Marine, Inc.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30622 Document: 00511393949 Page: 2 Date Filed: 02/25/2011

                                  No. 10-30622

      A RICO plaintiff “must establish that he has standing to sue.” Price v.
Pinnacle Brands, 138 F.3d 602, 606 (5th Cir. 1998). As there is no recovery
under RICO for personal injuries, a plaintiff does not have standing to sue under
18 U.S.C. § 1964(c) based on such injuries. See id. at 607 n.20. Here, any
economic injury to Vickers’s corporation was the result of Vickers’s bodily injury.
Thus, the district court did not err in dismissing his RICO action for lack of
standing.
      The judgment of the district court is AFFIRMED.




                                         2